          Case 3:18-cv-00360-WHA Document 191 Filed 05/28/19 Page 1 of 2




 1 James J. Foster
   Aaron S. Jacobs (CA No. 214953)
 2 PRINCE LOBEL TYE LLP
   One International Place, Suite 3700
 3 Boston, MA 02110
   617-456-8000
 4 jfoster@princelobel.com
   ajacobs@princelobel.com
 5
   Matthew D. Vella (CA No. 314548)
 6 mvella@princelobel.com
   PRINCE LOBEL TYE LLP
 7 410 Broadway Avenue, Suite 180
   Laguna Beach, CA 92651
 8
   Attorneys for Plaintiffs
 9

10                                 UNITED STATES DISTRICT COURT
11                                NORTHERN DISTRICT OF CALIFORNIA

12                                      SAN FRANCISCO DIVISION

13 UNILOC USA, INC.,                                 )   Case No.: 3:18-cv-00360-WHA
   UNILOC LUXEMBOURG, S.A. and                       )   Case No.: 3:18-cv-00363-WHA
14 UNILOC 2017 LLC,                                  )   Case No.: 3:18-cv-00365-WHA
                                                     )   Case No.: 3:18-cv-00572-WHA
15                  Plaintiffs,                      )
                                                     )   PLAINTIFFS’ STATEMENT OF RECENT
16           v.                                      )   DECISION REGARDING DEFENDANT
                                                     )   APPLE INC.’S MOTION FOR
17 APPLE INC.,                                       )   RECONSIDERATION OF THE ORDER
                                                     )   DENYING APPLE’S MOTION TO
18                  Defendant.                       )   DISMISS
19

20

21

22

23

24

25

26
27

28    PLAINTIFFS’ STATEMENT OF RECENT DECISION           1                      CASE NOS. 3:18-cv-00360-WHA;
      REGARDING DEFENDANT APPLE INC.’S MOTION FOR                        -00363-WHA; -00365-WHA; -00572-WHA
      RECONSIDERATION OF THE ORDER DENYING APPLE’S
      MOTION TO DISMISS
     3202152.v1
            Case 3:18-cv-00360-WHA Document 191 Filed 05/28/19 Page 2 of 2




 1             Pursuant to Civil Local Rule 7-3(d)(2), Plaintiffs Uniloc USA, Inc., Uniloc Luxembourg,

 2 S.A., and Uniloc 2017 LLC (collectively “Uniloc”) hereby bring to the Court’s attention a relevant

 3 judicial opinion published after the date of Uniloc’s Opposition to Defendant Apple Inc.’s Motion

 4 for Reconsideration of the Order Denying Apple’s Motion to Dismiss. See Case No. 3:18-cv-

 5 00360-WHA, Dkt. No. 178.1 In particular, Uniloc cites to and attaches the May 24, 2019, opinion

 6 of the Federal Circuit in Uniloc USA, Inc. et al. v. ADP, LLC, et al., Case No. 2018-1132, Dkt. No.

 7 97 (Fed. Cir. May 24, 2019). More particularly, Uniloc directs the Court’s attention to Section

 8 I(B) of the slip opinion, at pages 6-8.

 9
     Date: May 28, 2019                                 Respectfully submitted,
10
                                                        /s/ Aaron S. Jacobs
11                                                      James J. Foster
                                                        Aaron S. Jacobs (CA No. 214953)
12                                                      PRINCE LOBEL TYE LLP
                                                        One International Place, Suite 3700
13                                                      Boston, MA 02110
                                                        Tel: (617) 456-8000
14                                                      jfoster@princelobel.com
                                                        ajacobs@princelobel.com
15
                                                        Matthew D. Vella (CA No. 314548)
16                                                      mvella@princelobel.com
                                                        PRINCE LOBEL TYE LLP
17                                                      410 Broadway Avenue, Suite 180
                                                        Laguna Beach, CA 92651
18

19

20

21

22

23

24

25

26   1
     Uniloc’s Opposition in the -360 case is found at Docket No. 178. The parties filed identical motion
   papers in the other three cases found in the caption. Uniloc cites to the -360 docket for ease of
27 reference.

28       PLAINTIFFS’ STATEMENT OF RECENT DECISION           2                            CASE NOS. 3:18-cv-00360-WHA;
         REGARDING DEFENDANT APPLE INC.’S MOTION FOR                              -00363-WHA; -00365-WHA; -00572-WHA
         RECONSIDERATION OF THE ORDER DENYING APPLE’S
         MOTION TO DISMISS
